Gaynor, J.:
■ The motion to dismiss at the close was properly denied. Especially owing to the lack of light, it was a, question of. fact whether it was not negligent not to have a door or gate in the elevator car itself, or else oh the inside of the opening or arcli through the wall which was the entrance to the elevator car, to prevent persons in the car from inadvertently getting so cl osé. to the entrance side of the car as to.strike against the top of the said opening or arch if they happened to lean over a little as the car was going up..
The judgment should be affirmed^
Present—Jenks, Hooker, Gaynor, Rich and Miller, JJ.
Judgment and order unanimously affirmed,- with costs.